Title: From James Madison to Thomas Jefferson, 11 September 1809
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Montpellier Sepr. 11. 1809
I send herewith a few papers which have come to my hands along with those addressed to myself.
Jackson according to a note sent from Annapolis to Mr. Smith was to be in Washington on friday evening last. The letters from Mr. Pinkney brought by him, were dated June 23. and merely rehearsed a conversation with Canning; from which it would seem, that C. readily admitted that his second condition (colonial trade) had no connection with the subject, & that it was not to be expected the U. S. would accede to the 3d (G. B. to execute our laws). Why then make them Ultimata; or if not Ultimata, why reject the arrangemt. of E. for not including them; For as to the 1st. art: if he does not fly from his language to P. the continuance of the non-intercourse vs France, cannot be denied to be a substantial fulfilment of it. From this view of the matter, it might be inferred that Jackson comes with a real olive in his hand. But besides the general slipperiness of his superior, some ideas fell from him in his conversation with P. justifying distrust of his views.
The bearer of this is Mr. Palmer, a young man, respectable I believe, of New York. He is very remarkable as a linguist, and for the most part self-taught. He is perhaps the only American, never out of his own Country, who has dipt as much into the Chinese.
The letter herewith for Capt: Coles, was to have gone by the last mail. If no earlier conveyance shd. offer I beg the favor of its being sent to the post office in time for the next. Be assured always of my affectionate respects
James Madison

As we wish not to be from home, in case any of our friends from Monticello should indulge us with a visit, be so good as to drop us notice of the time.
I have mustered up the Weather Journals, & wd send them by the present oppy. but that they wd. encumber too much. The fall of water I find has been noted, for not more than 7 or 8 years. The other items much longer.
